199 F.3d 1375 (9th Cir. 2000)
In Re SALE GUARANTY CORPORATION, Debtor.ALFRED H. SIEGEL, Trustee, Appellant,v.TERRY NEWMAN; JUDY NEWMAN, Appellees.In Re SALE GUARANTY CORPORATION, Debtor.ALFRED H. SIEGEL, Trustee, Appellant,v.BERNARD G. BOSTON; CAROL A. BOSTON, Appellees. In Re SALE GUARANTY CORPORATION, Debtor.ALFRED H. SIEGEL, Trustee, Appellant,v.DAVID VICTOR WARD, Appellee.
No. 98-56051 No. 98-56071 No. 98-56074
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted December 6, 1999--Pasadena, California
Filed January 26, 2000

1
Appeals from the Ninth Circuit Bankruptcy Appellate Panel Carlson, Hagan & Brandt, Judges, Presiding


2
BAP No. CC-97-01616-CaHaBr  BAP No. CC-97-01493-CaHaBr  BAP No. CC-97-01494-CaHaBr


3
Before: Melvin Brunetti and A. Wallace Tashima, Circuit Judges, and William W Schwarzer,1 Senior District Judge.


4
COUNSEL: David R. Weinstein, Weinstein, Eisen & Levine, Los Angeles, California, for the appellant. Edwin J. Rambuski, San Luis Obispo, California and Thomas M. Hinshaw, Michaelson, Susi & Michaelson, Santa Barbara, California, for the appellees.

ORDER

5
We affirm the judgments of the bankruptcy court for the reasons set forth in the opinion of the Bankruptcy Appellate Panel filed on April 22, 1998, and published at 220 B.R. 660 (B.A.P. 9th Cir. 1998).


6
AFFIRMED.



Notes:


1
 The Honorable William W Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation.